Citation Nr: 0004572	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for ulcer disease.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard of South Carolina from 1980 to 1992.  The 
appellant's DD Form 214 indicates that he served on ACDUTRA 
from February 11, 1980 to June 28, 1980.  The appellant's 
Army National Guard Retirement Credits Record indicates that 
he served on ACDUTRA from: May 16, 1981 to May 30, 1980; 
February 27, 1982 to March 13, 1982; September 10, 1982; 
April 23, 1983; May 12, 1984 to June 30, 1984; May 18, 1985 
to June 1, 1985; July 27, 1985 to July 28, 1985; and August 
24, 1985 to August 25, 1985.  The appellant's Army National 
Guard Retirement Points Statement Supplemental Detailed 
Reports indicate that he served on ACDUTRA from February 23, 
1991 to March 9, 1991; he also had several periods of 
INACDUTRA, including from March 7, 1992 to March 8, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and May 1994 rating 
decisions by the Columbia, South Carolina RO that denied 
entitlement to service connection for a back disability, a 
psychiatric disorder, and a left hand disability.  This 
matter also comes before the Board on appeal from an April 
1995 rating decision by the Columbia, South Carolina RO that 
denied entitlement to service connection for ulcer disease.  
This case was before the Board in October 1996 and August 
1997 when it was remanded for additional development.

In August 1996, a hearing was held at the Columbia, South 
Carolina RO before a member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 1991) and who is no longer currently 
employed by the Board.

In December 1996, the Board sent the appellant a letter 
informing him that the Board Member who conducted his hearing 
in August 1996 had recently passed away and asking him if he 
wished to attend another hearing before a Board Member who 
would render a determination in his case.  In correspondence 
received by the Board in December 1996, the appellant 
indicated that he did not want to attend another hearing.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
psychiatric disorder, ulcer disease and a left hand 
disability are not accompanied by any medical evidence to 
support those allegations.

2.  The claims for entitlement to service connection for a 
psychiatric disorder, ulcer disease and a left hand 
disability are not plausible.

3.  No competent medical evidence has been presented to show 
that a current back disability began during a period of 
military service, or underwent a worsening during a period of 
INACDUTRA in March 1992.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
psychiatric disability, ulcer disease and a left hand 
disability are not well grounded.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999).

2.  The appellant's preexisting back disability was not 
aggravated during INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant had periods of ACDUTRA and INACDUTRA in the 
Army National Guard of South Carolina from 1980 to 1992.  The 
appellant's DD Form 214 indicates that he served on ACDUTRA 
from February 11, 1980 to June 28, 1980.  The appellant's 
Army National Guard Retirement Credits Record indicates that 
he served on ACDUTRA from: May 16, 1981 to May 30, 1980; 
February 27, 1982 to March 13, 1982; September 10, 1982; 
April 23, 1983; May 12, 1984 to June 30, 1984; May 18, 1985 
to June 1, 1985; July 27, 1985 to July 28, 1985; and August 
24, 1985 to August 25, 1985.  The appellant's Army National 
Guard Retirement Points Statement Supplemental Detailed 
Reports indicate that he served on ACDUTRA from February 23, 
1991 to March 9, 1991; he also had several periods of 
INACDUTRA, including from March 7, 1992 to March 8, 1992.

A December 1979 enlistment examination report notes no 
complaints or findings related to an ulcer, back disability, 
psychiatric disorder, or left hand disability.  The appellant 
was found to be physically and mentally qualified for general 
duty.  Service medical records note that when the appellant 
was seen in November 1983 for a periodic examination, he 
reported a history of depression, ulcer symptoms, and 
recurrent back pain.  Upon examination, no findings related 
to an ulcer, back disability, psychiatric disorder, or left 
hand disability were noted.  The appellant was found to be 
physically and mentally qualified for retention.  Service 
medical records dated in June 1984 note that the appellant 
was seen with complaints of a stomach ache.   The appellant 
reported that "two months ago [he] was [treated] for a 
stomach ulcer [with] [T]agament I think."  Initial 
assessment was stomach discomfort related to possible 
recurrent ulcer.  The appellant was transferred to an Army 
hospital for examination.  Examination revealed mild 
tenderness on the right side.  There was no rebound 
tenderness and no tenderness to deep palpation.  Assessment 
was abdominal pain.

Treatment records from Greenville Hospital note that the 
appellant was seen in November 1989 with complaints that he 
hurt his back while lifting plastic at work.  X-rays revealed 
a normal cervical spine.  When the appellant was seen for a 
follow-up visit later that month, he complained that his back 
was still hurting.  Examination revealed tenderness with 
palpation.  No spasm or stiffness of the trapezius or 
rhomboid muscles was noted.  Treatment records note that the 
appellant continued to be seen from November 1989 to January 
1990 with complaints of back pain.  A January 1990 treatment 
record notes that the appellant complained that the pain was 
so bad that he could hardly walk.  He described the pain as 
located on the entire left side of the back.

A January 1990 treatment record from John R. Vann, M.D., 
notes that the appellant was seen with complaints of pain at 
the base of the cervical spine and in the left trapezius with 
occasional radiation to the lower back.  The appellant 
reported that he injured his back in October 1989 while 
lifting a wheelbarrow at work.  Examination revealed 
excellent range of motion in the neck.  Some tenderness was 
noted over the left trapezius.  There was no gross weakness 
in the upper extremities.  Range of motion in the lower back 
was excellent; no paraspinal spasm was noted.  Straight leg 
raising was negative.  Gait was normal.  Impression was 
cervical strain.  Treatment records note that the appellant 
sought treatment from Dr. Vann in February 1990 and March 
1990.  The appellant complained of persistent back pain; it 
was noted that he was using a cane.  Dr. Vann stated, "I 
really cannot find anything to explain [the appellant's] 
unusual symptoms.  I would not anticipate any impairment at 
all at this time."

A February 1990 treatment record from Dr. Meeks notes that 
the appellant was seen for complaints of right knee pain 
following an automobile accident.  In addition, the appellant 
mentioned that he injured his back on the job in October 
1989.  He continued to complain of some low back pain; the 
low back pain was not aggravated in the automobile accident.  
The appellant also mentioned that he has an "irritated 
stomach once in the past," but no recent symptoms.  A March 
1990 treatment record from Dr. Meeks notes the appellant's 
complaints of back pain.  Examination revealed excellent 
range of motion in the lower back.  Straight leg raising test 
and neurovascular findings were normal.  Impression included 
past history of lumbosacral strain.

During an August 1990 National Guard examination, the 
appellant reported a history of stomach pain after not eating 
for long periods of time.  He indicated that he was on 
Tagamet for one year in 1983.  The appellant also reported a 
history of back pain after lifting heavy objects and working 
for long periods of time; he denied current back pain.  Upon 
examination, no findings related to an ulcer, back 
disability, psychiatric disorder, or left hand disability 
were noted.  The appellant was found to be physically and 
mentally qualified for service.

A December 1990 treatment record from Dr. Hughes notes the 
appellant's complaints of left upper back pain with radiation 
into the cervical region.  He reported no lower back pain.  
He stated that he injured his back in October 1989 while at 
work.  Examination of the neck revealed full flexion, 
extension, and side to side rotation.  Compression test was 
negative.  On standing the appellant had full flexion, 
extension, and side to side rotation of the lumbosacral 
spine.  He had a trigger point over the left paraspinal area 
just medial to the scapula at the trapezius.  Impression was 
protracted left fibromyalgia with trigger point of the 
trapezius muscles.  A March 1991 treatment record from Dr. 
Hughes notes the appellant's complaints of continued upper 
back pain.  Examination revealed a trigger point in the 
trapezius muscle.  There were no noticeable spasms but mainly 
deep tenderness around T8 on the left side.  The appellant 
received a Cortisone injection.  Impression was continued 
left fibromyalgia.

A May 1991 treatment record from Robert G. Schwartz, M.D. 
notes that the appellant was seen with complaints of neck 
pain with radiation to the left upper extremity and low back 
pain.  The appellant reported that his back pain began on 
October 12, 1989 when he was lifting a wheel barrel full of 
cement and plastic while at work.  He further reported that 
symptoms recurred when lifting a trash can at work in 
November 1990.  Upon examination, reflexes were symmetric and 
motor strength was 5/5.  Sensation was intact to pinprick.  
Tenderness was noted in the left C2 and C5 myotome, including 
the rhomboid down to the T8 intercostalis, thoracic 
iliocostalis, and in the left L5 facet.  SI stretch test was 
positive bilaterally.  There was no obvious change in lumbar 
lordosis, paraspinal spasm or leg length discrepancy.  Heel 
and toe walking were normal.  Straight leg raising was 
negative.  Range of motion was normal.  Impression included 
possible left C5 with reflex scapulothoracic myofascial pain 
and possible left SI strain.  Treatment records from Dr. 
Schwartz dated from July 1991 to October 1991 note that the 
appellant continued to be followed for back pain.

Also of record is an October 1991 letter from the appellant 
wherein he requested a medical discharge from the National 
Guard.  The appellant reported that he had injured his back 
at work in October 1989, and had recently reinjured his back 
at work.  He also stated that he was suffering from "a 
mental disability due to a head injury sustained in" the 
1960s and in 1987.

A March 8, 1992 hospitalization record from Laurens County 
Hospital notes the appellant's complaints of injuring his 
left hand the day before while on National Guard duty.  He 
indicated that he was getting on a troop carrier when he fell 
and twisted his left hand.  He complained of pain in the left 
palm upon flexing the index finger.  Upon examination, range 
of motion of the left wrist was normal.  Slight tenderness 
was noted at the thenar area on direct palpation and on 
flexion of the index finger.  No loss of function was noted.  
Assessment was strain of the intrinsic muscles of the left 
hand.  No complaints or findings of a back disability were 
noted.

A May 1992 treatment record from Dr. Schwartz notes the 
appellant's complaints of falling off a truck during National 
Guard training in March 1992.  The appellant indicated that 
he injured his left hand and aggravated his neck and low back 
pain.  At the time of examination, the appellant complained 
of numbness going in to the first and third digits of his 
left hand; in addition, he complained of pain radiating from 
his back into his knees.  He indicated that he had not done 
drill for three months, and had stopped lifting.  Examination 
of the left hand revealed decreased sensation to pinprick in 
the left second and third digits.  Phalen's was positive on 
the left.  Tinel's and Spurling's were negative.  Examination 
of the back revealed tenderness at the left C4-5 facet, left 
L5 facet, and T 12 facet.  There was no change in lumbar 
lordosis, paraspinal spasm, or leg length discrepancy.  Heel 
and toe walking were normal.  Straight leg raising and SI 
stretch tests were negative.  Impression included possible 
aggravation of old left C4-5 and L5 facet syndrome and 
possible left carpal tunnel syndrome.

In March 1994, the appellant filed a claim for service 
connection for a back disability, a psychiatric disorder and 
a left hand disability.

The appellant testified during a November 1994 personal 
hearing that he hurt his back and left hand while on weekend 
drill with the National Guard on March 7, 1992.  
Specifically, he testified that he "was climbing over the 
tail gait of the troop carrier . . . when . . . [he] slipped 
and fell and injured [his] back and hand."  He indicated 
that he sought medical treatment at Laurens Hospital the next 
day.  The appellant also testified that he had injured his 
back prior to the March 1992 accident.  Specifically, he 
stated that he injured his back at work in 1989 and that the 
March 1992 accident aggravated his preexisting back 
disability.

A November 1994 treatment record from Laurens Hospital notes 
the appellant's complaints of numbness and pain in the left 
hand and fingers, occasional pain in the left wrist, and 
occasional neck pain.  The appellant reported a prior medical 
history of schizophrenia, peptic ulcer disease and low back 
pain.  Assessment included left hand numbness, history of 
peptic ulcer disease, and history of schizophrenia.

In a statement received by the RO in December 1994, James M. 
Shell stated that he witnessed the appellant's fall from a 
troop carrier on March 7, 1992.

A January 1995 treatment record from Dr. Raynal of Laurens 
Hospital notes that the appellant was seen with complaints of 
soreness and numbness in the left third, fourth, and fifth 
fingers since 1992.  Examination revealed: decreased light 
touch sensation to the left third, fourth and fifth digits; 
full range of motion without pain; and good grip strength.  
There was no evidence of atrophy.  Radial pulse was good.  X-
rays were negative.  Assessment was left hand pain, possibly 
paresthesia or radiculopathy.  A February 1995 treatment 
record from Dr. Raynal notes the appellant's complaints of 
left hand pain, left upper back pain, and stomach discomfort.  
He indicated that he was taking Pepcid regularly.  
Examination revealed subjective decrease in sensation on pin 
prick of the ulnar three fingers of the left hand.  There was 
no decreased in range of motion and no muscle atrophy; deep 
tendon reflexes were normal.  The neck was supple with mild 
tenderness at the left trapezius area.  In addition, mild 
epigastric tenderness was noted, with no rebound.  Assessment 
included dyspepsia and left shoulder and arm pain, possible 
ulnar neuropathy.

A March 1995 treatment record from Laurens Hospital notes the 
appellant's complaints of left hand pain; he complained of 
increased pain upon making a fist.  He also complained of 
pain in the third, fourth and fifth digits, and expressed 
concern that he may have carpal tunnel syndrome.  No swelling 
was noted.  The appellant also complained of back pain.  
Assessment included chronic left hand pain and chronic back 
pain.

In March 1995, the appellant filed a claim for service 
connection for an ulcer.

An April 1995 treatment record from Dr. Hughes notes the 
appellant's complaints of back pain.  Examination revealed 
spasm.  Straight leg raising was negative.  Reflexes were 
intact.  X-rays revealed some arthritis of the spine.  

The appellant testified during an August 1996 Travel Board 
hearing that he first began having stomach problems during 
basic training in 1980.  He stated that he treated for an 
ulcer disability by private physicians with medications, to 
include Zantac, Tagamet and Pepcid.  He further stated that 
he has never had surgery for his ulcer.  He indicated that 
his current weight was about the same as it was five years 
ago.  The appellant also testified that he first injured his 
back at work in 1989.  He stated that he aggravated his back 
when he fell from a troop carrier during his military service 
in March 1992.  The appellant also testified that he first 
injured his left hand when he fell from a troop carrier 
during his military service in March 1992.   The appellant 
also testified that his psychiatric problems began during his 
military service.  He stated that he remembers "going to see 
a psychiatrist about it when [he] was in the military."  He 
indicated that the last time he took medication for his 
psychiatric disability was "maybe a year or two" ago.

In its August 1997 Remand, the Board instructed the RO to 
request the names and addresses of all health care providers 
where the appellant received treatment for his ulcer 
disorder, back disability, psychiatric disability, and left 
hand disability.  Also, the RO was instructed to ask the 
appellant to furnish the addresses of his employers where he 
suffered work-related back injuries in October 1989 and 
November 1990.  In addition, the RO was instructed to request 
a copy of the Social Security Administration's decision with 
respect to the appellant's claim for disability benefits 
together with copies of all medical records considered in 
arriving at that decision.  In addition, the RO was 
instructed to schedule the appellant for a special VA 
orthopedic examination to determine the nature and extent of 
his left hand and back disabilities.  The examiner was to 
review the claims folder, and express an opinion as to 
whether any currently found left hand disorder had its onset 
in military service, and whether the appellant's back 
disorder was aggravated during military service, to include 
active duty for training and inactive duty training.  The 
appellant was also to be afforded a VA psychiatric 
examination, in order to determine the exact nature of any 
psychiatric disorder currently present.  Finally, the 
appellant was to be afforded an examination by a 
gastroenterologist; the examiner was to express an opinion as 
to the etiology and time of onset of any ulcer disease found.

The evidence of record notes that the appellant provided the 
addresses of his employers in September 1997; thereafter, the 
RO requested copies of the appellant's employment records in 
letters dated in September 1997.  No response was received by 
the RO.

The evidence of record indicates that the RO scheduled the 
appellant for the requested VA examinations in June 1998, 
September 1998, April 1999, May 1999 and June 1999; however, 
the appellant failed to report to the examinations.  The 
requests to report for these examinations had apparently been 
sent to his latest known address of record and had not been 
returned as undeliverable by the United States Postal 
Service.

The other evidence of record includes medical records relied 
upon by the Social Security Administration (SSA) in its 1991 
decision and in 1996 and 1999 continuance of disability 
determinations in favor of the appellant.  Records relied 
upon by SSA-including treatment records from Dr. Raynal, 
Laurens County Hospital, Dr. Meeks, and Dr. Vann-are 
essentially duplicative of evidence previously received and 
considered by the RO.  Additional records relied upon by SSA 
include: a February 1990 examination report from Dr. 
Delcioppo that notes an impression of no apparent psychiatric 
disabling condition; and an October 1996 letter from Behavior 
Evaluation Centers that notes a diagnosis of personality 
disorder.  In addition, a December 1990 examination report 
from Laurens County Hospital notes the appellant's complaints 
of epigastric pain and indigestion.  Upper GI revealed 
minimal ulcer scarring of the duodenal bulb and otherwise 
normal findings.  A September 1994 upper GI study from 
Laurens County Hospital revealed no active ulcer; peptic 
scarring and irritability at the duodenal bulb were noted.  
September 1995 and March 1996 treatment records note the 
appellant's complaints of epigastric tenderness; assessment 
was possible early ulcer disease.  In addition, May 1994 x-
rays from Laurens County Hospital note findings of a normal 
cervical spine and a normal lumbar spine.  SSA rated the 
appellant as disabled, with personality disorder noted as his 
primary disability and chronic brain syndrome, organic mental 
disorder noted as his secondary disability.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, ulcer disease, 
a left hand disability and a back disability.  The Board 
notes that 38 C.F.R. § 3.655(b) provides that "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of the record."  
Pursuant to the Board's August 1997 Remand, the appellant was 
scheduled for VA stomach, orthopedic, and psychiatric 
examinations, but failed to report.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated during active military, naval, or air service.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.6(a) (1999).

The law provides that a claimant seeking benefits under a law 
administered by the Secretary of the VA shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
appellant has presented a well-grounded claim; that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Psychiatric Disorder

The appellant contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.  As explained 
below, the Board finds that the appellant's claim for service 
connection for a psychiatric disorder is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that personality disorders are not diseases 
for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

With the above in mind, the Board notes that although the 
appellant reported a history of depression during a November 
1983 periodic examination, service medical records-including 
a 1979 enlistment examination report-are negative for 
findings related to a psychiatric disorder.  An October 1996 
private treatment record notes a diagnosis of personality 
disorder.  A personality disorder is not a disability within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Other evidence of record 
shows a psychiatric disability, other than the personality 
disorder, which was first manifest many years after service. 
Specifically, the 1991 medical assessment, chronic brain 
syndrome, organic mental disorder, has never been linked to 
the appellant's military service.  No physician has indicated 
that any current psychiatric disorder is related to service.  

The appellant has testified that his psychiatric disorder is 
related service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  No competent medical evidence 
has been presented which tends to prove that the appellant 
has a psychiatric disorder that is related to service.  The 
appellant testified that he was first treated for psychiatric 
problems during his military service; however, no medical 
evidence of such treatment has been presented.

In addition, the appellant has also alleged (as stated in an 
October 1991 letter) that he is suffering from a mental 
disability due to a head injury sustained in the 1960s and in 
1987.  The Board notes that there has been no showing that 
any underlying psychiatric disorder, if extant prior to 
service as contended by the appellant, underwent any 
worsening during service.  It must be pointed out that, 
despite contentions by the appellant to the contrary, no 
psychiatric disorder was clinically found at the time of his 
1979 entrance examination.  Service medical records are 
negative for findings related to a psychiatric disorder.  
Thus, in the absence of any evidence of previous 
neuropsychiatric disorder, the question of aggravation is not 
for consideration.  Therefore, the Board concludes that the 
appellant has not met his burden of submitting a well-
grounded claim.  

Ulcer Disease

The appellant contends that the RO erred by failing to 
granted service connection for ulcer disease.  As explained 
below, the Board finds that the appellant's claim for service 
connection for ulcer disease is not well grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, supra.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In the case at hand, a June 1984 ACDUTRA medical record notes 
the appellant's complaints of stomach pain, a history of 
treatment for an ulcer in April 1984, and a diagnosis of 
abdominal pain; however, the appellant has presented no 
evidence of diagnosis of ulcer disease at any time during his 
military service.  The appellant contends that the onset of 
ulcer disease began during his military service.  However, 
lay assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra.

Furthermore, the appellant has not presented any evidence of 
a current diagnosis of ulcer disease.  A private treatment 
record notes findings of no active ulcer.  A private 
treatment record dated in March 1996 notes an assessment of 
possible early ulcer disease; however, no clear diagnosis of 
ulcer disease is reported.  Pursuant to a Board Remand in 
1997, the appellant was scheduled for a VA examination by a 
gastroenterologist in September 1998 and April 1999, but 
failed to report on both occasions.  As previously noted, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b); see also Wood, supra.  Without competent evidence 
showing that the appellant presently experiences disability 
related to service, his claim may not be considered well 
grounded and therefore must be denied.  Brammer, supra.


Left Hand Disability

The appellant contends that the RO erred by failing to grant 
service connection for a left hand disability.  As explained 
below, the Board finds that the appellant's claim for service 
connection for a left hand disability is not well grounded.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza, supra.  In the case at hand, the available medical 
evidence shows a negative enlistment examination and 
treatment for a left hand disability during a March 1992 
period of INACDUTRA with a diagnosis of left hand strain.  
Moreover, post-service treatment records note the appellant's 
complaints of pain and numbness in the left hand and fingers.  
Assessments noted in 1994 and 1995 include left hand pain and 
numbness.

The appellant contends that his current left hand disability 
is due to an injury sustained during his period of INACDUTRA 
in March 1992.  However, lay assertions of medical diagnosis 
or causation do not constitute competent evidence sufficient 
to render a claim well grounded.  Grottveit, supra; Espiritu, 
supra.  The 1994 and 1995 medical assessments of left hand 
pain and numbness have never been linked to an injury 
sustained during the appellant's period of INACDUTRA.

Absent the presentation of some competent evidence that in 
some fashion attributes a currently diagnosed left hand 
disability to military service, the appellant's claim may not 
be considered well grounded.

Back Disability

The appellant contends that his preexisting back disability 
was aggravated during his period of INACDUTRA in March 1992.  
The appellant has presented a well-grounded claim for 
entitlement to service connection for a back disability 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is not inherently implausible.  See 
Murphy, supra.  The Board is also satisfied that all relevant 
facts for the appellant's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107(a).

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military, naval, or air service.  
The term "active military, naval, or air service" includes 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991); 38 C.F.R. § 3.6(a) (1999).  Under applicable 
regulation, if a disability is found to exist prior to 
service, the question becomes one of aggravation.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to, service.  38 C.F.R. § 3.306.

Initially, it is noted that since INACDUTRA does not confer 
"veteran" status on the appellant, he is not entitled to 
the presumption of soundness afforded veterans under 
38 C.F.R. § 3.304(b).  Therefore, the question of whether a 
certain disability existed prior to service is not subject to 
the clear and unmistakable evidence standard, but rather, the 
appellant will be given the benefit of the doubt if the 
evidence is in equipoise, that is an approximate balance of 
negative and positive evidence.  38 U.S.C.A. § 5107(b).  If, 
on the other hand, the preponderance of the credible evidence 
weighs against the appellant's claim then it must be denied.

Keeping the above in mind, it is clear that the evidence 
presented, including the appellant's own statements, weighs 
heavily in favor of the conclusion that the appellant's back 
disability did not begin during a period of military service.  
Furthermore, it is clear that the appellant's back disability 
preexisted his period of INACDUTRA from March 7, 1992 to 
March 8, 1992.  The evidence of record includes private 
treatment records dated in November 1989, which note that the 
appellant was treated for a back injury sustained at work in 
October 1989, as well as the appellant's statements that he 
was treated for a back disability prior to his period of 
INACDUTRA in March 1992.  Accordingly, the evidence weighs 
heavily in favor of the conclusion that a back disability 
existed prior to entry into INACDUTRA in March 1992.  

Therefore, the issue is one of aggravation.  To establish 
aggravation, the evidence must show that the disability 
increased in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In the case at hand, service medical records during the 
appellant's period of INACDUTRA note that the appellant fell 
from a troop carrier; however, it is significant that there 
are no medical records documenting any complaints or 
treatment concerning a back disability during INACDUTRA.  In 
fact, while the appellant was treated for a left hand injury 
following the March 1992 fall, medical records note no 
complaints of a back injury at that time.  Treatment records 
preceding the appellant's period of INACDUTRA in March 1992 
note the appellant's complaints of tenderness to palpation 
and pain so severe he could hardly walk; no spasm was noted, 
range of motion was normal, and gait was normal.  While a May 
1992 treatment record notes an impression of "possible 
aggravation of old left C4-5 and L5 facet syndrome," the 
Board notes that this treatment record is dated two months 
after the appellant's period of INACDUTRA.  In addition, the 
findings noted by the examiner-normal heel and toe walking; 
tenderness; no change in lumbar lordosis, paraspinal spasm or 
leg length discrepancy; negative straight leg raising and SI 
stretch tests-do not reflect an increase in severity of the 
appellant's back disability.  In sum, there is no medical 
evidence that the preexisting back disability increased in 
severity during service.

As the weight of the evidence shows that no increase in 
severity of the underlying preexisting back disability 
occurred during INACDUTRA or as a result thereof, the 
preponderance of the evidence is against the appellant's 
claim of service connection.  Thus, there is no doubt to be 
resolved in the appellant's favor and the claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for ulcer disease is 
denied.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a back disability is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

